211 Ga. 789 (1955)
89 S.E.2d 188
WEST et al.
v.
CAROLINA HOUSING & MORTGAGE CORP. et al.
19010.
Supreme Court of Georgia.
Argued July 12, 1955.
Decided September 12, 1955.
William A. Zorn, for plaintiffs in error.
Marion C. Pritchard, contra.
DUCKWORTH, Chief Justice.
1. "One having the capacity and opportunity to read a written contract, and who signs it, not under any emergency, and whose signature is not obtained by any trick or artifice of the other party, can not afterwards set up fraud in the procurement of his signature to the instrument." Truitt-Silvey Hat Co. v. Callaway & Truitt, 130 Ga. 637 (61 S.E. 481); Lewis v. Foy, 189 Ga. 596 (6 S.E.2d 788).
2. The petitioners' allegations, as finally amended, being that they were ignorant colored people, practically illiterate, and totally incapable of reading and understanding the nature of the papers presented to them for their signature; that it was late at night, and there was no one to turn to for advice and guidance at that time; and that they were, therefore, required to rely upon the representations of the agents of one of the defendants, which were false, are totally insufficient to relieve them of due diligence or to show any emergency making it necessary for them to sign without delay; and there being no fiduciary relationship between the parties, the petition fails to allege a cause of action, and the court did not err in sustaining the demurrer and in dismissing the petition.
Judgment affirmed. All the Justices concur.